Citation Nr: 0940333	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-03 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Whether an overpayment of VA nonservice-connected pension 
benefits in the amount of $62,066.00 was properly created.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to June 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 administrative decision of the 
Committee on Waivers and Compromises (Committee) of the 
Milwaukee VA Pension Center.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2009), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative, expresses a desire to appear for a hearing.  
The Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  38 U.S.C.A. § 
7107(b) (West 2002 & Supp. 2009).

According to a May 2008 report of contact, the Veteran 
requested a Board hearing at his local RO.  This hearing has 
not yet been scheduled.  Therefore, a remand is necessary in 
order to comply with the Veteran's hearing request.

Furthermore, pursuant to regulation, the Veteran will be 
accorded full right to representation in all stages of an 
appeal.  See 38 C.F.R. § 20.600 (2009).

In July 2009, a VA Form 646, Statement of Accredited 
Representative in Appealed Case, was submitted by the 
Veterans of Foreign Wars of the United States (VFW).  In this 
case, there appears to be no VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
on file indicating that this organization has been officially 
appointed by the Veteran to be his representative.  If such a 
document is in the possession of the Milwaukee Pension 
Center, or another Regional Office, a copy should be 
associated with this claims file.  If not, on remand, the 
Veteran should be sent a VA Form 21-22 and requested to fill 
it out and submit it if he wishes to be represented by VFW or 
any other Veterans' Service Organization.

Accordingly, the case is REMANDED for the following action:

1.  If a VA Form 21-22 is in the 
possession of the Milwaukee Pension 
Center, or another Regional Office, a copy 
should be associated with this claims 
file.  If not, send the Veteran a VA Form 
21-22 and request that the Veteran 
complete and return this form verifying 
his appointment of VFW as his accredited 
representative.

2.  Schedule the Veteran for a hearing 
before a Veterans Law Judge at his local 
Regional Office.  Appropriate notification 
should be given to the Veteran and his 
representative, if any, and such 
notification should be documented and 
associated with the Veteran's claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


